Citation Nr: 9919007	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1992 rating decision which denied the 
veteran's claim for a rating greater than 10 percent for his 
service-connected internal derangement of the right knee.  
This matter was previously before the Board at which time it 
was remanded to the RO for additional development.


FINDING OF FACT

The veteran's right knee disability is productive of moderate 
impairment manifested by effusion, osteoarthritis, minimal 
limitation of motion on flexion and pain.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
service-connected internal derangement of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he sought 
treatment in August 1956 for a stiff right knee and reported 
experiencing considerable relief after two whirlpool 
treatments.  The veteran was found to have a normal clinical 
evaluation of the lower extremities at his separation 
examination in August 1956.

In May 1964 the RO granted service connection for internal 
derangement of the right knee and assigned a 10 percent 
evaluation.

A July 1989 private medical record shows normal findings 
except for slight swelling in the inner medial aspect of the 
veteran's right knee.  The record notes that the veteran had 
noticed swelling the previous day.

In September 1991 the veteran filed a claim for an increased 
rating for his service-connected right knee disability.  

In November 1991 the veteran submitted medical records to the 
RO which he said pertained to his chronic knee and back 
ailments.  These records show that the veteran had been 
unable to work for periods from August 1989 to October 1989 
because of a lower back syndrome.

X-ray studies of the veteran's knees were performed in 
November 1991 and revealed advanced osteoarthritic changes.

In a March 1992 rating decision, the RO continued the 
veteran's 10 percent rating for his service-connected right 
knee disability.

VA medical records dated in March 1992 contain the veteran's 
complaints of a swollen right knee of one day's duration.  
Findings included a small to mid-size effusion, no warmth, 
and no skin discoloration.  Tenderness was noted in the 
medial aspect of the joint.  The knee was found to be stable, 
with full extension and flexion to 100 degrees.  X-ray 
studies of the right knee in March 1992 revealed degenerative 
arthritis and small effusion.

A May 1992 VA medical record shows that the veteran had 
problem pain in his knees.  There was no fluid on 
examination.  The veteran was given a diagnosis of 
osteoarthritis knees.  He was prescribed Motrin.

In August 1992 the veteran was seen again for problem pain.  
Findings revealed minimal fluid in the right knee.  Right 
knee extension was to 0 degrees and flexion was to 130 
degrees.  There was no instability to manual medial and 
lateral counter pressure of the right knee.  The veteran was 
diagnosed as having osteoarthritis of the right knee and was 
prescribed Motrin.  

A September 1992 VA medical record reflects the veteran's 
complaint of intermittent right knee pain and swelling.  It 
also reflects his report of being able to ambulate for three 
blocks.  Examination of the right knee revealed no swelling, 
warmth or erythema.  There was crepitus, but no tenderness 
and no varus/valgus laxity.  

An X-ray study of the veteran's right knee was performed in 
September 1992 and showed marked degenerative joint disease 
of the right knee with a small effusion.

Also performed in September 1992 was a computed tomography 
(CAT) scan of the veteran's knees.  Results revealed 
degenerative arthritis.

At a hearing at the RO in January 1993, the veteran testified 
that he retired from his job as a school teacher in November 
1989.  He said that while employed over the years he noticed 
that his right knee inhibited him from doing many things to 
the point of being unable to stand at times.  He said that 
the reason that he retired from his job as a school teacher 
was because of his right knee disability.  He also said that 
he did not have to take disability retirement because he had 
enough "time in" for regular retirement.  He said that he 
had been receiving regular treatment at a VA hospital as well 
as at a private medical facility for his right knee, and had 
been wearing a knee brace for about one year.  He said that 
he took Naprosyn for pain.  He said that he had constant 
swelling and that walking up and down stairs was extremely 
difficult.  He said that he used a cane most of the time.

Findings at a VA examination in February 1993 revealed 
minimal fluid in the right knee.  Right knee circumference 
was 50 centimeters compared to 50.5 centimeters in the left 
knee.  The veteran was noted to have right knee support with 
lateral steel bars.  There were no surgical scars about the 
right knee and no instability to manual medial and lateral 
counter pressure.  Range of motion of the right knee revealed 
flexion to 110 degrees and extension to 0 degrees.  The 
veteran walked erect with no list or tilt.  He had a limp due 
to right knee stiffness.  The veteran said that he could not 
walk on the ball of his foot or on his heels.  He was unable 
to squat completely.  

X-ray studies of the veteran's right knee in February 1993 
revealed osteoarthritic changes.

In a March 1993 rating decision, the RO continued the 
veteran's 10 percent evaluation for his service-connected 
right knee disability. 

On file is a private medical record dated in April 1993.  
According to this record, the veteran was examined and found 
to have a varus deformity of the right lower extremity.  
Range of motion of the right knee was extension minus 5 
degrees and flexion of 90 degrees.  The ligaments of the 
right knee were stable.  There was mild diffusion and joint 
line tenderness on the medial side.  X-ray studies revealed 
tricompartmental degenerative osteoarthritis of the right 
knee.  The veteran was advised to reduce his weight, exercise 
regularly and take no steroidal anti-inflammatory medication.  
The physician stated that he had explained to the veteran the 
need for a total knee replacement and that the veteran was 
considering it.

An X-ray study of the veteran's knees in July 1996 revealed 
marked degenerative arthritis bilaterally, greater on the 
right.

An X-ray study of the veteran's right knee in August 1996 
revealed moderate osteoarthritis.

In September 1996 the veteran was seen at a private medical 
facility complaining of progressive right knee pain on and 
off for 30 years.  On examination there was no effusion, and 
the ligaments were stable.  The veteran was given an 
impression of moderately severe degenerative joint disease.

Results of a magnetic resonance imaging (MRI) of the 
veteran's right lower extremity performed in January 1997 
included soft tissue findings of suprapatellar joint effusion 
and Grade I chondromalacia patellae.

On file is an April 1998 VA examination report reflecting the 
veteran's history of having been in an automobile accident in 
December 1996 that resulted in right knee swelling and fluid.  
The veteran said that he could not walk after getting up 
because of the fluid and could not bend his knees.  He also 
said that he was in constant pain.  It is noted that he 
refused a needle in the knee to remove the fluid.  He 
complained of weakness in the right knee with flare-ups on 
prolonged walking or driving.  On examination the veteran was 
noted to walk slowly and deliberately with small steps.  He 
stood erect with no list, tilt or limp.  Range of motion of 
the right knee was 0 to 100 degrees flexion and 0 degrees 
extension.  There was no instability of the right knee to 
manual medial or lateral counterpressure.

In February 1999 the veteran's claims file was reviewed by 
the Chief of Administrative Medicine at a VA medical 
facility.  This physician noted findings from the April 1998 
examination including right knee manifestations of pain, 
swelling and weakness of the right knee.  The physician went 
on to say that she was "unable to determine if [the 
veteran's] pain significantly limits functional ability 
during flare-ups or repeated use over time."



II.  Legal Analysis

The veteran's claim for an increased rating for his service-
connected right knee disability is well grounded meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right knee has been considered, 
although the present level of disability is of primary 
concern when determining whether she is entitled to a higher 
evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt is to be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

There are a number of diagnostic codes to consider when 
rating knee disabilities.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray will be rated as degenerative 
arthritis.  Degenerative arthritis, in turn, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group or minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (1998).

The criteria for limitation of motion of the knee joint is 
found under Diagnostic Codes 5260 for limitation of flexion 
and 5261 for limitation of extension.  Under Code 5260, a 0 
percent evaluation is warranted for flexion limited to 60 
degrees, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, and a 20 percent evaluation is 
warranted for flexion limited to 30 degrees.  

Under Code 5261, a 0 percent evaluation is warranted for 
extension limited to 5 degrees, a 10 percent evaluation is 
warranted for extension limited to 10 degrees, and a 20 
percent evaluation is warranted for extension limited to 15 
degrees. 

Findings from the most recent VA examination in April 1998 
show that the veteran demonstrated ranges of motion in the 
right knee of 0 degrees extension and 100 degrees flexion.  
This represents a normal range of motion on extension and 
some limitation of motion on flexion (see 38 C.F.R. § 4.71-3, 
Plate II).  With this being said, the loss of flexion to 100 
degrees is of insufficient severity to warrant a 
noncompensable evaluation under Diagnostic Code 5260 and is 
thus minimal.  However, consideration of a rating under the 
limitation of motion codes also includes the possibility of a 
rating based on greater limitation of motion due to pain on 
use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, while the 
medical records are replete with the veteran's complaints of 
right knee pain, the VA examiner in February 1999 stated that 
she was "unable to determine if this pain significantly 
limits [the veteran's] functional ability during flare-ups or 
repeated use over time."  One reason for her inability to 
offer such an opinion may be that she did not actually 
examine the veteran, but rather was just given the veteran's 
claims file to review.  However, this examiner relayed the 
veteran's complaints of pain, right knee weakness and flare-
ups of pain on prolonged use.  Even assuming that the veteran 
is entitled to a higher rating for limitation of motion due 
to pain and on repeated use, such an increases would not 
amount to a higher than 0 percent ratings under Code 5260 for 
limitation of flexion and Code 5261 for limitation of 
extension in light of the veteran's normal and near normal 
demonstrated ranges of motion. 

Another diagnostic code to consider in rating the veteran's 
right knee disability is Diagnostic Code 5257 for knee 
impairment.  While this code is referable generally to knee 
impairment based on recurrent subluxation or lateral 
instability, it also applies to impairment not otherwise 
specified in the rating codes.  Under this code, a 10 percent 
rating is warranted for slight knee impairment, a 20 percent 
rating is warranted for moderate knee impairment, and a 30 
percent rating is warranted for severe knee impairment. 

In the veteran's case, the evidence does not show that he 
experiences instability or subluxation.  In this regard, 
findings in August 1992, February 1993, April 1993 and April 
1998 are consistent in showing that the veteran had no 
instability of his knee to manual medial or lateral 
counterpressure.  However, findings do show fluid in the 
right knee, osteoarthritis of the right knee and minimal loss 
of motion on flexion.  Furthermore, as was previously stated, 
the medical records also reflect the veteran's complaints of 
right knee pain, swelling and weakness.  In view of these 
findings and complaints, the veteran's right knee impairment 
falls somewhere between a slight and moderate level of 
impairment under Code 5257.  As such, and by resolving all 
doubt in the veteran's favor, he is entitled to the higher 
rating of 20 percent for moderate impairment.  38 C.F.R. 
§§ 4.3, 4.70.

Separate ratings may be given under Diagnostic Codes 5003 and 
5257 without violating the rule against pyramiding.  See 
38 C.F.R. § 4.14; VAOPGPREC 23-97.  This is based on the 
premise that Code 5003 does not include consideration of 
instability when evaluating arthritis, but rather is based on 
limitation of motion.  Accordingly, the rule against 
pyramiding would not be violated since different 
manifestations of the same disability are being evaluated, 
i.e., instability and limitation of motion.  38 C.F.R. 
§ 4.14; VAOPREC 23-97.  However, as outlined above, the 
veteran in this case does not have a moderate knee impairment 
due to knee instability (or subluxation), but rather has a 
moderate knee impairment due to effusion, arthritis, minimal 
limitation of motion on flexion and pain.  Thus, to rate 
these manifestations under Code 5257 (for knee impairment) 
and Code 5003 (for arthritis based on limitation of motion 
and pain) would indeed violate the rule against pyramiding 
since it would mean evaluating the same manifestations under 
different diagnoses.  38 C.F.R. § 4.14.  Consequently, the 
rating schedule does not afford the veteran a separate rating 
under Code 5003 for painful motion.  38 C.F.R. § 4.71a.


ORDER

An increased evaluation, to 20 percent, for the veteran's 
service-connected internal derangement of the right knee is 
granted.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

